DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “a computer-readable storage medium storing a computer program”. The broadest reasonable interpretation (BRI) of storage medium can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a storage medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non- statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14-15 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Bowes Wo 2007/034206.

Regarding claim1, Bowes discloses a video playback method, comprising: determining a time range for an initial incremental search according to a target playback timing and a preset search parameter, wherein the time range includes at least two search segments(page10 line20-31, beginning and end of image stream that’s being searched , page13, line16-25), retrieving a video file in each of the at least two search segments in a search sequence determined according to a preset search rule in a way that when a video file is retrieved from one of the at least two search segments(page14 line7-9, image of a segment corresponding to the search starting point are retrieved and displayed), determining whether the video file satisfies a playback condition, when the video file satisfies the playback condition, playing the video file(page14  line7-9, page15 line28-30, display unit start the playback of the image stream immediatly), and when retrieving video file from one of the search segments is (page15 line12-27, page18 line4-31).

Claim14 is rejected for similar reason as discussed in claim1 above. Bowes further discloses a computer-readable storage medium storing a computer program when executed by a processor perform the steps of claim1(Page1 line1-7, page6 line4-6).

Claim15 is rejected for similar reason as discussed in claim1 above. Bowes further discloses device comprising a memory and processor (page9 line3-96, fig.1 processor 4and memory 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bowes as applied to claims 1, 14-15 above, and further in view of Girgensohn et al US 2014/0270708 (hereinafter Girgensohn).

Regarding claim8, Bowes teaches all the limitations of claim1 above but does not teach and Girgensohn teaches after a search on a search segment is completed, updating a video bar  (abs., [0074], updating the video timeline). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to update a video timeline as in Girgensohn in order to notify the viewer the changed/modified information related to the video segments.

Allowable Subject Matter
Claims 2-7, 14-15, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484